DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s Terminal Disclaimer of 16 Nov 2021 overcomes the outstanding double patenting rejection.  An updated search of the prior art does not reveal any additional references that change the examiner’s previous indication of allowable subject matter on some of the claims, and Applicant’s filed Terminal Disclaimer renders the remaining claims allowable.  Using claim 1 as an example, the prior art does not disclose, and would not have rendered obvious, the combination of features recited in Applicant’s independent claims 1, 17 and 20, namely:

a computer-implemented method comprising: 
locating, by a computing system, a foreground object disposed within a seed image, wherein the computing system includes a set of images for training a predictive model; 
applying, by the computing system, a transformation function to transform the foreground object into a transformed object, 
wherein the transformation function modifies an object property of the foreground object from having an initial value to having a target value; 
transplanting, by the computing system, the transformed object into a background image so as to produce an augmented image; and 
augmenting, by the computing system, the set of images with the augmented image so as to produce an augmented set of images for training the predictive model, as recited in claim 1.

a computing system comprising: one or more processors configured to cause the computing system to carry out operations comprising: 
locating, by the computing system, a foreground object disposed within a seed image, wherein the computing system includes a set of images for training a predictive model; 
applying, by the computing system, a transformation function to transform the foreground object into a transformed object, 
wherein the transformation function modifies an object property of the foreground object from having an initial value to having a target value; 
transplanting, by the computing system, the transformed object into a background image so as to produce an augmented image; and a
ugmenting, by the computing system, the set of images with the augmented image so as to produce an augmented set of images for training the predictive model, as recited in claim 17 and similarly in claim 20. 

The closest prior art to the above claim features includes what is of record in this application, and cited in the parent application, specifically CN 101221623.  The instant reference teaches a training and identification method, comprising collecting images 
However, the CN reference, in combination with other references either cited herein, or uncovered during search and examination, would not have rendered obvious the above features of Applicant’s independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613